Citation Nr: 1114859	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease ("GERD").

2.  Entitlement to service connection for lumbosacral spine disorder.

3.  Entitlement to service connection for chronic chest inflammation.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral knee sprain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2004 and from June 2007 to June 2008.  

These claims come before the Board of Veterans' Appeals ("Board") on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied entitlement to the aforementioned claims.  

In February 2011, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Review of the claims folder reveals that the Veteran testified at a formal RO hearing in August 2009.  However, a transcript of that hearing is not in the claims folder.  Accordingly, a remand is necessary to allow this additional evidence to be associated with the Veteran's claims folder before his claims are considered by the Board.

In addition, following the January 2011 certification of the Veteran's claims to the Board, additional VA treatment records were associated with the record.  Accordingly, while the case is in remand status, the RO should be asked to review these records to determine whether there are any treatment records that are relevant to the issues on appeal, and readjudicate the Veteran's service connection claims.

Finally, the Board notes that review of the November 2008 QTC examination report reveals that the examiner was not asked to provide a nexus opinion concerning whether the Veteran's lumbar spine strain and bilateral knee sprain (both diagnosed during the examination) were causally related to active duty service.  Thus, a remand is necessary in order to obtain this information. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review all VA treatment records dated after June 10, 2009 to determine whether the Veteran received treatment for GERD, a lumbosacral spine disorder, chronic chest inflammation, bilateral or unilateral hearing loss or bilateral knee sprain.  

2.  Thereafter, arrange for the physician who provided the November 2008 QTC examination to once again review the claims folder.  The complete claims folder must be provided to the examiner for review of pertinent documents therein (to include the prior examination report) in conjunction with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  The determination as to whether an additional examination is necessary is left to the examiner's discretion.  If that physician is no longer available, please forward this request for a supplemental opinion to another examiner for an appropriate examination.  In that case, any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.    The examiner should also elicit from the Veteran a personal history concerning his claimed lumbosacral spine and bilateral knee disorders, and note in his or her opinion that, in addition to the medical evidence, the Veteran's personal statements have been considered. 

a.)  As to any current lumbar spine disorder(s) diagnosed, to include arthritis, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is causally related to service or developed within one year of service separation.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

b.)  As to any current knee disorder(s) diagnosed, to include arthritis and/or genu varum, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is causally related to service or developed within one year of service separation.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).
The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, the RO/AMC should ensure that a copy of the August 2009 RO hearing transcript is associated with the Veteran's claims folder.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


